In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-330 CR

____________________


ZAWON KAMEYON JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 95425




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Zawon Kameyon Johnson pled nolo
contendere to possession of marijuana.  The trial court imposed a sentence of two years of
confinement in a state jail facility, then suspended imposition of sentence, placed Johnson
on community supervision for three years, and assessed a $500 fine.  The State subsequently
filed a motion to revoke Johnson's community supervision.  Johnson pled "true" to violating
five terms of the community supervision order.  The trial court found that Johnson violated
the terms of the community supervision order, revoked Johnson's community supervision,
and imposed a sentence of eighteen months of confinement in a state jail facility.
	Johnson's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Johnson filed a pro se response.  The Court of Criminal Appeals directs that we
not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may determine
either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that it has
reviewed the record and finds no reversible error" or (2) "that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree with counsel's
conclusion that no arguable issues support this appeal.  See id.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
						_________________________________
							  STEVE McKEITHEN           
							           Chief Justice
Submitted on February 12, 2008
Opinion Delivered February 20, 2008
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.